Per Curiam.
The record shows that Otto and Davis, at the April term, 1858, of the Vanderburgh Circuit Court, recovered a judgment in that Court against the appellants, who were the defendants, and that afterwards, at the same term, the defendants, upon affidavit, moved for a new trial in the cause in which judgment was rendered, which motion the Court overruled. And from the decision of the Court in overruling said motion, the defendants took this appeal.
G. Denby and J. Lunkenheimer, for the appellants.-
C. Baker, for the appellees.
The appeal thus taken must be dismissed. The statute does not authorize an appeal from an order of the Court refusing or granting a new trial, especially when such order is made at the term at which the cause in which such order was made was tried. The party, to avail himself of an error in refusing a motion for a new trial, must appeal from the final judgment in the cause to which his motion applies. 2 R. S. pp. 158,162, §§ 550, 576.
The appeal is dismissed with costs.